TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 22, 2013



                                     NO. 03-13-00304-CV


                              Jaime Mendez Cuellar, Appellant

                                                v.

                               Brad Livingston et al., Appellees




       APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE
          NORTHERN DISTRICT OF TEXAS, AMARILLO DIVISION
            BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
  DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE PURYEAR




THIS CAUSE having this day come on to be considered, and the Court being of the opinion that

it is without jurisdiction of the cause and that the appeal should therefore be dismissed for want

of jurisdiction: IT IS ACCORDINGLY considered, adjudged and ordered that the appeal is

dismissed for want of jurisdiction; and it appearing that the appellant is indigent and unable to

pay costs, that no adjudication as to costs is made; and that this decision be certified below for

observance.